14-883
     Dolce v. Suffolk County


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 1st day of April, two thousand fifteen.
 4
 5   PRESENT:
 6                     DENNIS JACOBS,
 7                     DENNY CHIN,
 8                                 Circuit Judges,
 9               ELIZABETH A. WOLFORD,
10                                 District Judge.*
11   _____________________________________
12
13   Nicholas Dolce,
14
15                              Plaintiff-Appellant,
16
17                     v.                                                          14-883
18
19   Suffolk County, John Doe, Richard Doe,
20   individually and in their official capacities as
21   Suffolk County Correction Officers,
22
23                              Defendants-Appellees.
24
25   _____________________________________
26
27
28   FOR PLAINTIFF-APPELLANT:                          Nicholas Dolce, pro se, Deer Park, New York.
29

              * The Honorable Elizabeth A. Wolford, of the United States District Court for the Western
     District of New York, sitting by designation.
 1   FOR DEFENDANTS-APPELLEES:                     Brian C. Mitchell, Assistant County Attorney, for
 2                                                 Dennis M. Brown, Suffolk County Attorney,
 3                                                 Hauppauge, New York.
 4
 5          Appeal from a judgment of the United States District Court for the Eastern District of New
 6   York (Bianco, J.).
 7
 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment of the district court is AFFIRMED.

10          Appellant Nicholas Dolce, pro se, appeals from the judgment of the United States District

11   Court for the Eastern District of New York (Bianco, J.), granting summary judgment in favor of

12   Suffolk County. Dolce alleged two unnamed Suffolk County corrections officers used excessive

13   force against him in violation of his constitutional rights. He brought suit under 42 U.S.C. § 1983.

14   The district court granted summary judgment in favor of Suffolk County because it concluded

15   Dolce failed to: exhaust administrative remedies; allege an unlawful policy or custom by the

16   County; and name or serve any individual defendant, despite having been afforded leave to amend

17   and provided with information from the County to allow him to do so. See Valentin v. Dinkins,

18   121 F.3d 72 (2d Cir. 1997) (per curiam). We assume the parties’ familiarity with the underlying

19   facts, the procedural history of the case, and the issues on appeal.

20          “We review the district court’s grant of summary judgment de novo, applying the same

21   standards that govern the district court’s consideration of the motion.” Summa v. Hofstra Univ.,

22   708 F.3d 115, 123 (2d Cir. 2013) (internal quotation marks omitted). “Summary judgment is

23   appropriate where there are no genuine disputes concerning any material facts, and where the

24   moving party is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted).

25   “We resolve all ambiguities and draw all reasonable inferences in the light most favorable to the

26   nonmoving party.” Id.

                                                       2
1          An independent review of the record and relevant case law reveals that the district court

2   properly granted summary judgment, and we affirm for the reasons stated by the district court.

3          For the foregoing reasons, and finding no merit in Dolce’s arguments presented on appeal,

4   we hereby AFFIRM the judgment of the district court.

5

6                                               FOR THE COURT:
7                                               Catherine O=Hagan Wolfe, Clerk




                                                   3